 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWIN PAULEY,                                     No. 2:18-cv-02595-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendant.
16

17          On November 19, 2018, Plaintiff filed a request for reconsideration of the magistrate

18   judge’s order filed November 19, 2018, denying counsel. (ECF No. 16.) Pursuant to E.D. Local

19   Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to

20   law.” Upon review of the entire file, the Court finds that it does not appear that the magistrate

21   judge’s ruling was clearly erroneous or contrary to law.

22          Therefore, IT IS HEREBY ORDERED that, upon reconsideration (ECF No. 16), the order

23   the magistrate judge filed November 19, 2018 (ECF No. 15), is affirmed.

24   Dated: December 18, 2018

25

26
27
                                           Troy L. Nunley
28                                         United States District Judge
